
	
		I
		111th CONGRESS
		2d Session
		H. R. 4699
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Mr. Donnelly of
			 Indiana introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  deduction for qualified motor vehicle taxes for motor homes.
	
	
		1.Extension of deduction for
			 qualified motor vehicle taxes for motor homes
			(a)In
			 generalSubparagraph (G) of
			 section 164(b)(6) of the Internal Revenue Code of 1986 is amended by inserting
			 (December 31, 2011, in the case of a motor home) after
			 December 31, 2009.
			(b)Inclusion of
			 recreation vehicle trailer and slide-In camperSection
			 164(b)(6)(D) of the Internal Revenue Code of 1986 is amended by striking clause
			 (ii) and inserting the following new clauses:
				
					(ii)MotorcycleThe
				term motorcycle has the meaning given such term under section
				571.3 of title 49, Code of Federal Regulations (as in effect on the date of the
				enactment of this paragraph).
					(iii)Motor
				homeThe term motor home has the meaning given such
				term under section 571.3 of such title, and includes a recreation vehicle
				trailer (as defined in section 571.3 of such title) and a slide-in camper (as
				defined in section 575.103 of such
				title).
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to purchases after December 31, 2009, in tax years
			 ending after such date.
			
